Name: 2001/645/EC: Commission Decision of 22 August 2001 accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of polyethylene terephthalate film originating in India and the Republic of Korea (notified under document number C(2001) 2561)
 Type: Decision
 Subject Matter: chemistry;  Asia and Oceania;  trade;  technology and technical regulations;  competition
 Date Published: 2001-08-23

 Avis juridique important|32001D06452001/645/EC: Commission Decision of 22 August 2001 accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of polyethylene terephthalate film originating in India and the Republic of Korea (notified under document number C(2001) 2561) Official Journal L 227 , 23/08/2001 P. 0056 - 0057Commission Decisionof 22 August 2001accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of polyethylene terephthalate film originating in India and the Republic of Korea(notified under document number C(2001) 2561)(2001/645/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), as last amended by Regulation (EC) No 2238/2000(2), and in particular Articles 8 and 9 thereof,After consulting the Advisory Committee,Whereas:A. PROCEDURE(1) By Regulation (EC) No 367/2001(3), the Commission imposed provisional anti-dumping duties on imports into the Community of polyethylene terephthalate film originating in India and the Republic of Korea.(2) Following the adoption of the provisional anti-dumping measures, the Commission continued the investigation of dumping, injury and Community interest. The definitive findings and conclusions of the investigation are set out in Council Regulation (EC) No 1676/2001 of 13 August 2001 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of polyethylene terephthalate film originating in India and the Republic of Korea(4).(3) The investigation confirmed the provisional findings of injurious dumping relating to imports originating in India and the Republic of Korea.B. UNDERTAKINGS(4) Subsequent to the adoption of provisional anti-dumping measures, five cooperating exporting producers in India, offered price undertakings in accordance with Article 8(1) of Regulation (EC) No 384/96 (the basic Regulation). By doing so, they have agreed to sell the product concerned at or above price levels which eliminate the injurious effects of dumping.(5) The companies will also provide the Commission with regular and detailed information concerning their exports to the Community, meaning that the undertakings can be monitored effectively by the Commission. Furthermore, the sales structure of these exporting producers is such that the Commission considers that the risk of circumventing the agreed undertaking is limited.(6) In view of this, the offers of undertakings are considered acceptable.(7) To further enable the Commission to effectively monitor the compliance of the companies with their undertakings, when the request for release for free circulation pursuant to the undertakings is presented to the relevant customs authority, exemption from the duty shall be conditional on the presentation of a commercial invoice issued by the exporting producers from whom the undertaking is accepted and containing at least the elements listed in the Annex to Regulation (EC) No 1676/2001. This level of information is also necessary to enable customs authorities to ascertain with sufficient precision that shipments correspond to the commercial documents. Where no such invoice is presented, or when it does not correspond to the product presented to customs, the appropriate rate of anti-dumping duty will instead be payable.(8) In the event of a breach or withdrawal of the undertaking, or a suspected breach, an anti-dumping duty may be imposed pursuant to Article 8(9) and (10) of the basic Regulation,HAS ADOPTED THIS DECISION:Article 1The undertakings offered by the producers mentioned below, in the framework of the anti-dumping proceeding concerning imports of polyethylene terephthalate film originating in India and the Republic of Korea, are hereby accepted.>TABLE>Article 2This Decision shall enter into force the day after its publication in the Official Journal of the European Communities.Done at Brussels, 22 August 2001.For the CommissionPascal LamyMember of the Commission(1) OJ L 56, 6.3.1996, p. 1.(2) OJ L 257, 11.10.2000, p. 2.(3) OJ L 55, 24.2.2001, p. 16.(4) See page 1 of this Official Journal.